



COURT OF APPEAL FOR ONTARIO

CITATION: Quenneville v. Volkswagen Group Canada, Inc, 2016
    ONCA 503 DATE: 20160623

DOCKET: M46458 (C61726)

Rouleau, van Rensburg and Benotto JJ.A.

BETWEEN

Matthew Robert Quenneville, Luciano Tauro,
Michael Joseph Pare, Therese H. Gadoury,
Amy Fitzgerald, Renee James, Al-Noor Wissanji,
Jack Mastromattei and Jay MacDonald

Plaintiffs/Moving Parties
(Respondents in Appeal/Moving Parties)

and

Volkswagen Group Canada, Inc.,
Volkswagen
Aktiengesellschaft,
Volkswagen Group of America, Inc., Audi Canada Inc.,
Audi Aktiengesellschaft, Audi of America Inc, and
VW Credit of Canada

Defendants

Merchant Law Group LLP

Responding Party
(Appellant/ Responding Party)

David F. OConnor and J. Adam Dewar, for the moving
    parties

Anthony Tibbs, for the responding party

Heard: June 22, 2016

APPEAL BOOK ENDORSEMENT

[1]

The moving parties seek to quash the appeal. The responding party argues
    that the appeal should proceed. The responding party submits that it is
    appealing on the basis that the order below was not, as appears on the face of
    the order, an order made on consent. In fact, the responding party maintains
    that there was no jurisdiction in the court to make such an order. The
    responding party also appeals the costs component of the order.

[2]

In our view, the appeal ought to be quashed. The communication
    contemplated by the order below has already been sent out. As a result, the
    order is spent and the appeal is moot. This is not an exceptional case where it
    is in the interest of justice to nonetheless allow the appeal to proceed.
    Finally, as no leave to appeal from the costs has been sought, that part of the
    appeal also ought to be quashed.

[3]

In the result, the motion is granted and the appeal is quashed. Costs to
    the moving parties fixed at $9,000, inclusive of disbursements and applicable
    taxes.


